ACCEPTED
                                                                                                  01-15-00220-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                              6/5/2015 4:19:25 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK



                                CAUSE NO. 01-15-00220-CR

GARY JAMES COX,                              §            IN THE COURT  OFFILED IN
                                                                            APPEALS
                                                                   1st COURT OF APPEALS
Appellant                                    §                            HOUSTON, TEXAS
                                             §                        6/5/2015 4:19:25 PM
v.                                           §                       HOUSTON,
                                                                      CHRISTOPHER TEXAS
                                                                                      A. PRINE
                                             §                                Clerk
THE STATE OF TEXAS                           §
Appellee                                     §                          FIRST DISTRICT

     APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT:

       COMES NOW, Appellant, GARY JAMES COX, in the above captioned matter,

and requests this Court to extend the time to file his brief in this matter and for good

cause would show the Court as follows:

       Appellant timely filed Notice of Appeal, docketing statement, Requests for

Clerk’s Record, and Requests for Reporter’s Record. Appellant requests this Honorable

Court to extend the deadline for filing the brief for thirty (30) days. In the last thirty

days, attorney for Appellant:

       1.      Has received the Clerk’s Record and Reporter’s Record and has begun

               reviewing the records for the appeal;

       2.      Prepared for and conducted trial in the State of Texas v. Barbara Skweres,

               City of Houston Municipal court;

       3.      Prepared for trial and appeared for trial in the matter of State of Texas v.

               Alexander Hoarau, cause number 1970723 which was pending in Harris

               County Criminal Court at Law No. 2;
       4.      Has been preparing for trial in the matter of State of Texas v. Freddie

                Savage, cause number 13CR2324 and it is currently set for trial on June 8,

                2015, in the 212th District Court, Galveston County, Texas;

       5.      Worked on and attended arraignment on United States v. Johnny Jones,

                Cause No. H-15-267-4, Southern District of Texas;

       6.      Has been attending to numerous other matters and daily dockets.

       Counsel for Appellant requests this Court to grant Appellant an extension of time

to file his brief until July 8, 2015. This requests is not made for delay but in the interests

of justice. Appellant’s brief is due on June 8, 2015. This is Appellant’s first Motion for

Extension of Time to File Brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests Joel H. Bennett

this Court grant an extension of time to file his brief until July 8, 2015.

                                               Respectfully submitted,

                                               SEARS & BENNETT, LLP

                                               _/s/ Joel H. Bennett__________
                                               JOEL H. BENNETT
                                               Texas State Bar No. 00787069
                                               1100 Nasa Parkway, Suite 302
                                               Houston, Texas 77058
                                               Telephone: (281) 389-2118
                                               Facsimile: (866) 817-5155
                                               joel@searsandbennett.com
                                               ATTORNEY FOR APPELLANT

                             CERTIFICATE OF SERVICE
       I hereby certify that the foregoing instrument has been served upon the Galveston
County District Attorney’s Office on this the 5th day of June, 2015 by email to Rebecca
Klaren at Rebecca.klaren@co.galveston.tx.us.

                                               _/s/ Joel H. Bennett__________
                                               Joel H. Bennett
                               CAUSE NO. 01-15-00220-CR

GARY JAMES COX,                                §              IN THE COURT OF APPEALS
Appellant                                      §
                                               §
v.                                             §                     HOUSTON, TEXAS
                                               §
THE STATE OF TEXAS                             §
Appellee                                       §                       FIRST DISTRICT

       ORDER ON APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
                                BRIEF


          On this _____ day of ___________________, 2015 came on to be heard the

above referenced Appellant’s Motion for Extension of Time to File Brief and the Court

having considered the same is of the opinion of that said Motion is good and should in all

things be GRANTED/DENIED.

          It is therefore ORDERED, ADJUDGED, AND DECREED that the time for

Appellant to file his brief is extended until July 8, 2015.




                                               _________________________________
                                               JUDGE PRESIDING